Citation Nr: 1636346	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-13 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This case initially came to the Board of Veterans' Appeals (Board) from March 2003 and April 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a TDIU and severed service connection for PTSD, respectively.  

In March 2004, the Veteran and his wife testified during a hearing before a decision review officer at the RO.  A transcript of that hearing is of record.  

The RO proposed to sever service connection for PTSD in a March 2006 rating decision.  In September 2006, the Veteran testified during a pre-decisional hearing.  A transcript of that hearing is of record.  The April 2007 rating decision severed service connection for PTSD from November 8, 1984, the original effective date.

In a September 2008 decision, the Board denied entitlement to a TDIU.  That decision was vacated in a November 2009 Board decision, as the issue was intertwined with the severance issue also on appeal at that time.  

In November 2009, the Veteran's case was remanded to the Agency of Original Jurisdiction (AOJ) to comply with his request to testify during a hearing before a Veterans Law Judge.

In June 2010, the Veteran and his wife testified during a hearing at the RO before the undersigned regarding the issues on appeal.  A transcript of the hearing is of record.

In August 2014, the Board remanded the Veteran's case to the AOJ for further development.


FINDINGS OF FACT

1.  The grant of service connection for PTSD was in effect for more than 10 years at the time of the severance of service connection in April 2007; there has been no showing of fraud in the initial grant of service connection for such disability, or that the Veteran lacked the requisite length or character of service.

2.  Since VA received his claim for a TDIU on January 2, 2000, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for PTSD was improper; restoration of service connection is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.303, 3.304, 3.957 (2015).

2. The criteria for a TDIU have been met since January 2, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Matter

The Veteran's attorney asserts that the severance of service connection for PTSD should be proceed pursuant to 38 C.F.R. § 3.105(e) as it stems from reduction of the evaluation assigned to psychophysiological gastrointestinal (GI) reactions.  11/25/2015 VBMS entry, Third Party Correspondence.  

In a November 1970 rating decision, service connection was established for psychophysiological GI reaction, rated 0 percent disabling, effective April 10, 1970, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9502.  It was noted in the rating decision that when the Veteran ate spicy foods, or got drunk or angry, his stomach hurt.  The diagnosis was established as psychophysiological GI reaction, mild.  

In November 1984, the Veteran filed an increased rating claim pertaining to his other service-connected disabilities, which included a claim for "nerves."  In an April 1985 rating decision, the RO determined that no evidence had been received to establish a reasonable probability of any increase in any of his service-connected disabilities, to include psychophysiological GI reaction.  In June 1985, the Veteran submitted a notice of disagreement with regard to the denial of increased ratings for hearing loss, tinnitus, and otitis externa, and again claimed compensation for his "nerves."  A statement of the case was issued in June 1985 which included the psychophysiological GI reaction issue.  

At a July 1985 RO hearing, the Veteran's representative stated that a separate claim for PTSD would be pursued.  In a September 1985 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating, effective November 8, 1984, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 0 percent rating remained in effect for psychophysiological GI reaction.  

In October 1985 VA correspondence to the Veteran with an attached supplemental statement of the case (SSOC), which included the issue of an increased evaluation for psychophysiological GI reaction, the Veteran was instructed to complete a substantive appeal (VA Form 9) to perfect his appeal.  The Veteran did not submit a substantive appeal, thus the issues in the SSOC were no longer in appellate status.  

Thus, the Veteran's November 1984 increased rating claim for psychophysiological GI reaction was addressed and the Veteran did not pursue an appeal.  Service connection was established for PTSD as a separate and distinct condition and was rated as such.  Thus, there is no basis for the assertion that the severance stems from any submissions pertaining to his psychophysiological GI reaction.  However, as detailed below, this matter is moot as the Board has determined that the severance of service connection for PTSD was improper.  

Propriety of Severance of Service Connection

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957 (2015), service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

Service connection for any disability or death granted or continued under title 38 U.S.C. that has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the VA finding of service connection to the effective date of the rating decision severing service connection, after compliance with § 3.105(d).  38 C.F.R. § 3.957. 

Fraud is defined in VA regulations as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.1 (aa)(2) (2015). 

Typically, in cases of severance of service connection, the Board is first required to determine whether the protection of the rating can be overcome.  Assuming that the rating is no longer protected, the Board then must look at the propriety of the severance itself.  However, severance of a benefit that has been in effect for more than 10 years is proper upon a showing that the original grant was based on fraud.

Service connection for PTSD was granted by the RO in the September 1985 rating decision, effective from November 8, 1984.  Service connection for PTSD was in effect in excess of 20 years when it was severed by the RO in the April 2007 rating decision.  The basis of the severance was fraud.  Thus, the question before the Board is whether the original grant was based on fraud.  

In 1985, as is today, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (1985, 2015).

Also in effect were provisions which stated that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d) (1985). 

Subsequent to service connection being severed, new regulations were implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2015); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Thus, the primary effect of the amendment of § 3.304(f) was the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

At the time of the September 1985 rating decision that granted service connection for PTSD, the RO did not endeavor to verify the Veteran's alleged stressful events.  That is, to determine if an in-service injury occurred.  Rather, the RO indicated that such a grant of benefits was appropriate because "[t]the criteria necessary to support that diagnosis [has] been adequately described."  In reaching its conclusion, the RO relied on findings included in a July 1985 personal hearing transcript, an August 1985 VA Social and Industrial Survey (SIS), and a September 1985 VA psychiatric examination report (that also relied on the SIS report).  Also of record was the Veteran's DD Form 214 which reflected that he served in Vietnam for 10 months and 24 days as a helicopter repairman.  

The September 1985 VA examiner diagnosed the Veteran with PTSD and noted in Axis IV that such a diagnosis was based on the "severity of stressors - catastrophic."

In July 1998, the Veteran provided testimony under oath during civil depositions.  He generally stated that he could not recall making the statements attributed to him in the September 1985 VA examination report.  He also disputed the accuracy of the statements in the Social and Industrial Survey, noting that such statements were either "compilations" of the interview of him and his mother.  The Veteran generally stated in his depositions that he did not recall making the statements attributed to him in this document.  He described the report as "ad-libbed and inaccurate" in those proceedings. 

The record is replete with contradictory evidence and Federal Bureau of Investigation (FBI) interviews conducted between 2001 and 2003 with the Veteran's fellow service members that led to the Veteran's 2003 plea to false testimony

In December 2003, the Veteran pled guilty in a United States District Court to two counts of contempt of court for lying under oath about his claimed stressors during the civil depositions in July 1998.  His two guilty pleas were with respect to his testimony in 1998 that he broke his back in a helicopter crash and that he was a part of a massacre on either Hill 173 or 873.  Neither of these specific stressors, however, were the sole basis for the September 1985 grant of service connection.

At that time, however, there was no indication in the record that VA attempted to corroborate through official channels the Veteran's alleged stressful events in service.  Thus, in August 2014, the Board remanded the Veteran's case in an attempt to verify his alleged stressors as set forth in 1985, on which his claim for service connection was granted by the RO in the September 1985 rating decision.  

The Board instructed that the Veteran's alleged stressful events from 1985 be verified through all official sources, including review of unit records and morning reports, and the United States Army and Joint Service Records Research Center (JSRRC) as appropriate, on which the September 1985 grant of service connection for PTSD was based, including that: 

a.  the Veteran witnessed the "deaths of various comrades" (names unknown); 

b.  the Veteran killed a number of VietCong, North Vietnamese Army, or Vietnamese civilians; 

c.  the Veteran found many dead Americans (names unknown); 

d.  in approximately March or April 1968, the Veteran found his junior high school friend (named "Tommy" or "Tom," last name, unit and rank unknown) dead in a helicopter with a 50-caliber round chest wound and then carried him through a rice paddy, with his friend's back flopping around because his backbone was destroyed; 

e.  the Veteran killed Vietnamese soldiers or civilians "in cold blood;" 

f. the Veteran killed a wounded and surrendering VietCong soldier from his helicopter; 

g. the Veteran killed three Vietnamese civilians ("innocent peasants") in a rice paddy when they waved at his helicopter, and who may have later been determined to have been Vietcong members; 

h. the Veteran defied orders to not shoot VietCong or other enemy forces from his helicopter; 

i. the Veteran "got away with murder" during military service; 

j. the Veteran was involved "in heavy combat flying many top secret flights for observation;" 

k.  the Veteran was shot down "close to a dozen times" during his period of service in the Republic of Vietnam - efforts should be made to ascertain the exact number of "shootdowns" the 68th Assault Helicopter Company had from November 1967 to September 1968, and whether the Veteran was aboard any aircraft when it was shot down; 

l.  the Veteran was one of only 5 of his 20 classmates from "his class" (AIT) to make it back to the United States alive; 

m.  the Veteran killed "a few Vietnamese whether guilty or not" after finding the heads on bamboo poles (noted in item (m) above); 

n.  the Veteran had approximately 1000 combat assault flight hours, and flew 4 to 5 combat missions a day; 

o.  the Veteran participated in many "secret missions" into Cambodia during his period of service in the Republic of Vietnam from November 1967 to September 1968 - efforts should be made to ascertain those units involved in any Cambodian battles during the Veteran's period of time in the Republic of Vietnam, the records of which have been declassified since 1985; 

p.  the Veteran's door gunner (name unknown) was killed in action at any time during his period in the Republic of Vietnam; 

q.  the Veteran jumped from a guard tower after receiving incoming fire during the Tet Offensive and injured his knees; 

r.  the Veteran was involved in a helicopter shootdown wherein the tail rotor was shot off; and, 

s.  that the Veteran's company/unit received incoming mortar fire that destroyed a helicopter and killed two individuals, leaving a large hole in the flight line, in August or September 1968.

In a November 2014 statement, the Veteran asserted that with regard to stressor 'q,' the Tet Offensive was from January 30, 1968 through March 30, 1968, and the location was Bien Hoa, South Vietnam.  His unit was the 1st Aviation Brigade, 145th Combat Aviation Battalion, 68th Assault Helicopter Company.  With regard to stressor 's,' the location was in Bien Hoa, South Vietnam, with the same Brigade, Battalion, and Company, and the dates were from August 1, 1968 through September 12, 1968.  He believed that around September 12th he left his Company.  11/10/2014 VBMS entry, VA 21-4138 Statement in Support of Claim.  In a January 2015 statement from the Veteran's attorney, it was indicated that the Veteran had no further information regarding his claimed stressors.  01/12/2015 VBMS entry, Third Party Correspondence.

In March 2015, the JSRRC indicated that the 1968 unit history submitted by the 68th Assault Helicopter Company was researched.  The history documents that during this time period, the main base camp location for the company was located at Bien Hoa Air Base.  The history did not document any enemy attacks on Bien Hoa.  However, the August 21, 1968 Daily Staff Journal submitted by the 169th Engineer Battalion documents that Bien Hoa Airbase was subjected to an enemy rocket and mortar attack.  03/11/2015 VBMS entry, DPRIS-DD 214 Certified Original-Certificate of Release or Discharge From Active Duty.  

Unit logs from the 68th Assault Helicopter Company dated in 1967 and 1968 were associated with the claims folder.  None of the documentation specifically verifies any of the Veteran's specific claimed stressors, but outlines actions taken by the Company, including the Top Tigers.  

While none of the Veteran's stressors were verified or were not capable of being verified, the record establishes that the Veteran served in Vietnam and his unit was stationed on an air base that was subject to enemy and mortar attacks.  

In February 2015, the Veteran underwent a VA examination.  02/15/2015 Virtual VA entry, C&P Exam.  The examiner conducted a complete review of the claims file and examined the Veteran, diagnosing PTSD (95%), major depression, recurrent, with agitated anxiety/panic, and insomnia disorder (5%).  The examiner provided a detailed synopsis of the entire claims folder.  

The examiner opined that the Veteran's PTSD is more likely than not to have its origins and causes in the stressor confirmed by records of the rocket/mortar attack in February that damaged two helicopters and killed no one.  The examiner opined that the Veteran's PTSD was caused by the stressors of Vietnam, to include his work with helicopters.  The VA examiner opined that the documented stressor was more likely than not a causal factor in his initial ratings of PTSD.  While the examiner acknowledged that the Veteran had fabricated stressors, the examiner did note that the evidence of record reflects that the Veteran was a crew chief aboard his helicopters and he earned four air medals.  The examiner found that the Veteran did report at least one verifiable stressor sufficient to induce the PTSD symptoms, along with the risks day to day that he faced of real risk of death and dismemberment whether on an air assault base or serving on a helicopter in hostile territory.  

For severance to stand in this case, there must be a showing that the original grant of service connection for PTSD was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The Veteran's service and character of discharge are not at issue here, the sole issue is whether service connection was granted based on fraud.  

Upon review of the probative evidence of record, the Board does not find that the Veteran intentionally misrepresented to the September 1985 VA examiner the stressors he incurred during service for the purpose of obtaining VA benefits.  At the time of such examination, it was established that the Veteran had served in Vietnam as a helicopter repairman.  The diagnosis was based on the severity of the "catastrophic" stressors but, unfortunately, the RO did not take any action to attempt to verify any of his claimed stressors.  

While it is clear that the Veteran embellished and exaggerated his claimed stressors, and clearly lied about some of his Vietnam experiences, the fact remains that the Veteran served in a combat zone as a helicopter repairman.  It has been confirmed through proper channels that, at the very least, his unit was exposed to enemy and mortar attacks.  The February 2015 VA examiner had the benefit of review of the entire claims file, to include the evidence of record at the time of the September 1985 diagnosis, and concluded that the Veteran does have PTSD due to his in-service experiences in Vietnam.  For these reasons, the Board finds that the evidence of record does not support a finding that the grant of service connection for PTSD was based on fraud.  Therefore, the Veteran is entitled to restoration of service connection for PTSD.  

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Per this decision, the severance of service connection for PTSD was improper and service connection has been restored.  Prior to the severance, service connection was in effect for PTSD, rated 70 percent disabling, effective December 17, 1992.  Service connection is also in effect for bilateral hearing loss (30 percent from 08/14/95); tinnitus (10 percent from 11/08/84); right otitis externa (0 percent from 04/10/70); and, psychophysiological gastrointestinal reaction (0 percent from 04/10/70).  His combined rating was 80 percent from August 14, 1995.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from August 14, 1995.

In August 2000, the Veteran filed a claim for a TDIU asserting that he stopped working on August 18, 1999.  (Volume 3)

The evidence of record reflects that the Veteran was employed in a full-time capacity as an employment specialist until January 1, 2000.  05/02/2015 VA 21-4192 Request for Employment Information in Connection with Claim for Disability.

A February 2005 VA examination report reflects the opinion that the Veteran's PTSD renders him unemployable.  (Volume 7)  The February 2015 VA examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner commented that the record shows severe levels of occupational and social interference.  

The weight of the probative and other evidence of record supports a finding that the Veteran is precluded from obtaining and maintaining gainful employment due to his service-connected disabilities since his claim for a TDIU was received on January 2, 2000.  For the above reasons, entitlement to a TDIU is granted.


ORDER

Restoration of service connection for PTSD is granted.

Entitlement to a TDIU is granted from January 2, 2000.



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


